Citation Nr: 0603899	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-19 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as fungus on the head, face, and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a right 
inguinal hernia repair and fungus on the head, face, and 
neck.

The veteran's claim was previously before the Board in July 
2003 and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter has been returned to the Board and is 
ready for appellate disposition.  The claim has been 
recharacterized as it appears on the cover page of the 
instant decision.  The veteran's claim for service connection 
for residuals of a right inguinal hernia repair was denied by 
the Board in July 2003.  As such, the claim is no longer in 
appellate status.

The veteran presented testimony before the Board in January 
2003.  The transcript has been obtained and associated with 
the claims folder.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of fungus of the head, face, or neck.  Acne rosacea and 
actinic keratosis are not due to any incident of active 
military service.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a skin condition, claimed as a fungus of the head, face, and 
neck, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with a 
development letter in March 2001, prior to the initial 
decision on the claim in May 2001.  However, in July 2003 the 
Board determined that compliance with the notice and duty-to-
assist provisions as set forth in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), had not been met, i.e. the veteran 
was not notified of the evidence necessary to substantiate 
his claim and the division of responsibilities between the 
veteran and VA in obtaining that evidence.  Thus, the timing 
of the subsequent VCAA notices delineated below did not 
comply with the express requirements of Pelegrini. 

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  First, while proper VCAA notice to 
the veteran was not given prior to the first AOJ adjudication 
of the claim, notice was provided by the Appeals Management 
Center (AMC) in October 2003, June 2004, and March 2005, 
pursuant to the July 2003 Board remand.  The content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the last VCAA 
notice was provided, the claim was readjudicated in the 
September 2005 supplemental statement of the case (SSOC) 
provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument over the years in support of his claim, to 
include at a hearing before the Board in January 2003.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran following the July 2003 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letters and did in fact 
respond, including statements dated in April 2004 and October 
2004.  Viewed in context, the furnishing of the VCAA notices 
after the decision that led to the appeal did not compromise 
"the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Id.  The Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the VCAA letters 
as to what kinds of evidence was needed to substantiate the 
claim for service connection for fungus of the head, face, 
and neck.  The veteran was informed that evidence necessary 
to substantiate his claim for service connection, was (1) 
evidence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Moreover, the May 2001 rating 
decision, the September 2002 statement of the case (SOC), and 
the September 2005 SSOC sufficiently notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.  

In the March 2005 letter, the veteran was specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertained to the claim; thus, 
the Board finds that he was fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, an April 2005 report of VA examination, 
and private medical records have been obtained in support of 
the claim on appeal.  The veteran provided testimony before 
the Board in January 2003.  The transcript has been obtained 
and associated with the claims folder.  

The RO attempted to obtain private medical records of the 
veteran from the University of Chicago Hospitals and Holy 
Cross Hospital to no avail.  The facilities indicated that 
they were unable to locate the medical records requested as 
they were older than 10 years of age.  Thus, any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for fungus of the head, face, and neck.  
Specifically, he contends that this was the result of being 
in constant contact with diesel fuel, gas, and oil on his 
body, hands, and face while performing his duties as a motor 
machinist mate.  Having carefully considered the veteran's 
claim in light of the record and the applicable law, the 
Board concludes that the preponderance of the evidence is 
against the claim and the appeal as to this issue will be 
denied.

At the outset, the Board finds that the veteran's service 
medical records are wholly devoid of any treatment, 
complaints, or diagnoses of a fungus infection of the head, 
face, or neck.  He was treated for acne vulgaris in February 
1948, and it was reported on VA hospitalization in July 1959 
that the veteran had residues of old acne over his face.  A 
review of post-service medical evidence, to include, but not 
limited to, VA outpatient treatment records dated between 
2000 and 2005, the April 2005 report of VA examination, and 
private medical records from North Valley Dermatology do not 
contain any evidence of a fungal infection of the head, face, 
or neck and the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  

The April 2005 VA examiner concluded there was no evidence 
that the veteran had any fungal infection of the face, neck, 
or head either in service or at the present.  
The evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, a 
claim for service connection for a fungus of the head, face, 
and neck is denied.

As noted above, the service medical records contain an entry 
dated in February 1948, which indicates the veteran was 
admitted to the U.S. Marine Hospital for acne vulgaris.  The 
veteran was treated with Interderm Sulfur.  The March 1948 
separation examination noted acne on the facial region.  A 
separate Final Medical Certificate diagnosed acne vulgaris, 
which is also called common acne.  See Dorlands Illustrated 
Medical Dictionary 18 (28th ed. 1994).  

The mere fact that the veteran was diagnosed with acne 
vulgaris in service is not enough to establish service 
connection.  A review of the evidence previously delineated, 
does not contain any current evidence of acne vulgaris and 
the evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Degmetich, 
104 F. 3d at 1332 

Private medical records from North Valley Dermatology dated 
in November 2003 indicate the veteran complained of an acne 
like rash on his face, neck, and ears.  Physical examination 
revealed the veteran had very oily sebaceous skin.  There 
were comedones, papules, and erythema.  The veteran was 
diagnosed with acne rosacea.  A nexus opinion was not 
provided.

VA outpatient treatment records dated in September 2004 
indicate the veteran had an erythematous face, mostly in the 
nasal area.  There were also two actinic keratoses.  The 
Board notes that according to Dorlands Illustrated Medical 
Dictionary 879 (28th ed. 1994), actinic keratosis usually 
affects the middle-aged or elderly, especially those of fair 
complexion and is caused by excessive exposure to the sun.  
The veteran was also diagnosed with acne rosacea.  No nexus 
opinion was provided.  Actinic keratosis was listed in an 
August 2005 problem list.

Despite current evidence of acne rosacea and actinic 
keratosis, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of acne rosea 
during the veteran's active duty service.  Moreover, 
the first diagnosis of acne rosacea is dated in 2003, some 55 
years after the veteran's separation from service.  

With regard to the 55-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
acne rosacea, the Board notes that the absence of evidence 
constitutes negative evidence against a claim for service 
connection because it tends to disprove that acne rosacea is 
the result of service, which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of acne rosacea between the period of active duty 
and the initial diagnosis in 2003 is itself evidence which 
tends to show that acne rosacea did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Finally, there are no opinions of record, to include the 
April 2005 VA examination, that the current skin problems are 
related to the veteran's active duty service.  The 
examination revealed the veteran had cysts deep on both 
cheeks that were palpable.  Nothing was on the overlying 
skin.  On the backs of the veteran's ears, low, just behind 
the lobes, there was some redundant skin but no cysts were 
felt.  There were small areas of increased pigment on the 
veteran's neck, both the right and left sides, and on both 
cheeks.  The examiner noted the veteran's wife had opened a 
cyst on his right upper back which was inflamed at the 
moment.  The examiner reviewed the medical records and opined 
it was unlikely that the veteran's current condition was 
related to service.  The examiner indicated the veteran 
probably had chloracne from the oils in service, but the 
veteran had oily skin, which was not a function of relation 
to his time in the service.  

While the veteran testified before the Board that has 
residuals of a fungal infection of the head, face, and neck 
that are related to his active service, his statements do not 
constitute competent evidence of a medical diagnosis or a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for skin condition, claimed 
as a fungus on the head, face, and neck, is denied.


____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


